Citation Nr: 0933525	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-31 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of chemical exposure, to include herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims he was exposed to chemicals during service 
both in the United States and Germany, to include herbicides.  
He was stationed at Fort McClelland, Alabama, which was known 
as the Army's chemical training center.  See July 3, 2007, e-
mail from VAVBAWAS/CO/211/AGENTORANGE.  The Veteran was 
attached to Company C, Chemical Corps, Training Support 
Center.

In attempting to verify whether the Veteran was exposed to 
herbicides, the RO properly followed the provisions of the 
M21-MR, Part IV, subpart ii.2.C.10.n by sending an e-mail to 
VAVBAWAS/CO/211/AGENTORANGE to determine whether herbicides 
were used as alleged.  In the response, dated July 2007, the 
VA employee indicated that the Department of Defense list did 
not identify Fort McClelland, Alabama, as a site where Agent 
Orange was used, stored, or tested.  He then indicated that 
VA would need to send a request to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for any information 
this organization could provide to corroborate the Veteran's 
claimed in-service exposure.  The employee noted that the 
JSRRC would generally research a 60-day time frame.  

The RO relayed the above information almost verbatim to the 
Veteran in the August 2007 statement of the case; however, 
the Board finds that relaying this information as described 
above is insufficient to inform the Veteran that he had to 
narrow down the time frame for his exposure to herbicides.  
Stated differently, the wording used ("JSRRC will generally 
only research a 60[-]day time frame.") would not have put 
the Veteran on notice that he must supply the 60-day time 
frame.  The Board finds a remand is necessary to allow the 
Veteran to provide that time frame.

It must be noted that at the time the request was sent to the 
group who looks into possible herbicide exposure, the Veteran 
had not alleged exposure to herbicides in Germany.  Thus, the 
RO should send a second request to 
VAVBAWAS/CO/211/AGENTORANGE to determine whether herbicides 
were used as alleged by the Veteran in Germany.

If it is determined that the Veteran was exposed to an 
herbicide, as contemplated under the provisions of 
38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. §§ 3.307, 3.309 
(2008), an examination to determine etiology would not be 
necessary.  If, however, it is determined that the Veteran 
was exposed to any other chemical, an examination should be 
provided to the Veteran to determine whether such exposure 
has a relationship to the diagnosed prostate cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO/AMC should first follow the 
provisions of M21-MR, Part IV, subpart 
ii.2.C.10.n by sending an e-mail to 
VAVBAWAS/CO/211/AGENTORANGE to determine 
whether herbicides were used as alleged by 
the Veteran during his service in Germany.

2.  Once the above action is completed, 
the RO/AMC should then write to the 
Veteran and explain that in order to send 
the request to the JSRRC in an attempt to 
corroborate his exposure to certain 
chemicals in the United States (while 
stationed at Fort McClelland), he must 
provide a 60-day time frame.  If the 
VAVBAWAS/CO/211/AGENTORANGE is unable to 
verify the Veteran's exposure to chemicals 
in Germany (which would then require a 
request to the JSRRC), the RO/AMC should 
request that the Veteran provide a 60-day 
time frame for his exposure to chemicals 
while in Germany as well.

3.  If the Veteran provides the necessary 
information, the RO/AMC should submit that 
information to the JSRRC for verification.

4.  If there is verification that the 
Veteran was exposed to chemicals (other 
than an herbicide as contemplated under 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309), the RO/AMC should schedule the 
Veteran for an examination to determine 
whether such exposure has a relationship 
to the diagnosed prostate.  Any opinion 
expressed in the examination report should 
be accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

5.  After completion of the above 
development, the Veteran's claim for 
service connection for prostate cancer 
should be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

